Citation Nr: 0406472	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-05 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  He died in December 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal for an October 2002 decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claim of 
entitlement to accrued benefits.


FINDINGS OF FACT

1.  The veteran died in December 2001.

2.  A claim for VA benefits was not pending at the time of 
the veteran's death.

3.  The veteran must be presumed to have had notice of the 
laws governing entitlement to service connection for lung 
cancer due to herbicide exposure while serving in the 
Republic of Vietnam.
 


CONCLUSION OF LAW

The appellant's claim of entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003); Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that accrued benefits are warranted 
because if she or the veteran had known during his lifetime 
that VA provided compensation for veterans who served in the 
Republic of Vietnam, and who thereafter developed lung 
cancer, they would have filed and been granted service 
connection for lung cancer prior to his death.  See February 
2003 statement; July 2003 personal hearing transcript. 

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

Although the appellant's claim for accrued benefits separate 
from any claim that the veteran filed prior to his death, an 
accrued benefits claim is "derivative of" that claim.  By 
statute the appellant takes the veteran's claim as it stood 
on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).  Hence, the United States Court of 
Appeals for the Federal Circuit has concluded that, in order 
for a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones.

In this case, the record fails to show that the veteran 
during his lifetime filed a claim of entitlement to service 
connection for lung cancer due to herbicide exposure, or a 
claim of entitlement to lung cancer under any other legal 
theory.  Therefore, the Board finds that no claim for VA 
benefits was pending at the time of the veteran's death.  
Accordingly, the claim for entitlement to accrued benefits is 
denied as a matter of law.  Jones; Sabonis v. Brown, 
6 Vet. App. 426 (1994).

In reaching this decision the Board has considered the 
contention that the veteran was never provided notice of the 
laws related to entitlement to service connection for lung 
cancer caused by herbicide exposure due to service in the 
Republic of Vietnam, and therefore she should not be 
penalized because her husband did not file a claim.

The Board empathizes with the appellant.  The Board, however, 
is bound to follow the law, and under the law, the United 
States Supreme Court has held that an individual dealing with 
the government is charged with knowledge of the statutes and 
regulations governing benefits.  Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-5 (1947).  Regardless how harsh, 
it is fundamental legal doctrine that ignorance of the law is 
no excuse.  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) 
quoting 21 C. Wright & K. Graham, Federal Practice and 
Procedure § 5124, at 588 (1997).  

Further, contrary to the argument that VA did not widely 
publicize notice of the change in law establishing a basis 
for presumptive service connection for lung cancer, the 
public record reveals that notice of the above laws and 
regulations were made known to the public prior to the 
veteran's death in the following sources, to name but a few: 
the Federal Registrar (see 61 Fed. Reg. 57586, 57589 (Nov. 
7,1996)); in reports published by the National Academy of 
Sciences in the following reports in 1996, 1998 and 2001; by 
the White House in a May 1996 press release (see Press 
Release, The White House, Remarks by President Clinton 
(May 28, 1996)); and in such widely read newspapers as the 
Washington Post (see, e.g., VA Expands List of Illnesses 
Linked to Agent Orange, pg A8, Sep. 28, 1993).  

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), because the 
disposition of this claim rests on the question of the 
appellant's satisfaction of the legal criteria entitling her 
to the benefits sought, and because in the absence of any 
claim filed during the veteran's lifetime there is no 
possibility that providing additional notice or assistance to 
the appellant would aid in substantiating this claim, a 
discussion of whether the appellant was provided proper VCAA 
notice and development is obviated.  See 38 U.S.C.A. 
§ 5103A(2) (West 2002); Sabonis.

The benefit sought on appeal is denied.


ORDER

Entitlement to accrued benefits is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



